Under a policy of insurance on the life of the insured, for the sole use of his wife, if living, and if not living, to her children or their guardian, no interest vested in the children during the lifetime of their mother; but upon her death, in the lifetime of the insured, all her children then living acquired an interest in the policy, and upon the subsequent death of the insured, the persons entitled to the insurance are the children living at the death of the mother, and in the event of the death of any of them after her death and before that of the father, the heirs of the child so dying are entitled to his portion of such insurance. Walsh v. Insurance Co., 133 N.Y. 408. *Page 406 
The rule laid down in the foregoing case controls the present one. Until her death in February, 1879, the interest in the insurance was vested in Ruth K. Smith; and at her decease, it vested at once in the children then living, Charles H. and George M., payable to them or their representatives at the death of Charles C. Smith, the insured. City Savings Bank v. Whittle, 63 N.H. 587. Charles H. Smith died in March, 1882, without issue, but leaving a widow to whom he gave his estate by will; and she is legally entitled to the share which would have been payable to her husband if he had survived his father. Small v. Jose, 86 Me. 120. The amount due upon the policy should be equally divided between George M. Smith and Seannah P. Smith, widow and legatee of Charles H. Smith.
Case discharged.
All concurred.